                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                             AT LOUISVILLE


      Jeanelle FAITH                                                                                     PLAINTIFF

      v.                                                              CIVIL ACTION NO. 3:18-CV-323-CRS

      Mohamed S. WARSAME and
      SHIIDAAD TRUCKING CORPORATION                                                                  DEFENDANTS


                                             MEMORANDUM OPINION

 I.           Introduction

              This case is before the Court on Defendants Mohamed S. Warsame1 and Shiidaad

      Trucking Corporation’s motion for partial summary judgment. DN 15. Plaintiff Jeanelle Faith

      responded. DN 16. Defendants replied. DN 16. Therefore, this matter is ripe for review. Finding

      that Faith has failed to come forward with evidence sufficient to prevail on her claim for punitive

      damages, the Court will grant partial summary judgment to Defendants on that issue.

II.           Legal Standard

              A party moving for summary judgment must show that “there is no genuine dispute as to

      any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

      56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

      an otherwise properly supported motion for summary judgment; the requirement is that there be

      no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

      (1986). A genuine issue for trial exists when “there is sufficient evidence favoring the

      nonmoving party for a jury to return a verdict for that party.” Id. In undertaking this analysis, the



      1
       In the complaint, Warsame is identified as “Mohamed S. Warsome.” DN 1-1 at 1. Since then, Faith has utilized the
      correct spelling in the case caption while Defendants have taken to including a “[sic].” As part of this order, the
      Court will direct the Clerk of Court to modify the case caption to properly identify Warsame.

                                                              1
       Court must view the evidence in a light most favorable to the non-moving party. Scott v. Harris,

       550 U.S. 372, 378 (2007).

              The party moving for summary judgment bears the burden of establishing the

       nonexistence of any issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       They can meet this burden by “citing to particular parts of materials in the record” or “showing

       that the materials cited do not establish the . . . presence of a genuine dispute.” FED. R. CIV. P.

       56(c)(1). This burden can also be met by demonstrating that the nonmoving party “fail[ed] to

       make a showing sufficient to establish the existence of an element essential to that party’s case,

       and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

              When considering a motion for summary judgment, “a trial judge must bear in mind the

       actual quantum and quality of proof necessary to support liability.” Anderson, 477 U.S. at 254.

       As a result, when the underlying claim requires “clear and convincing evidence,” summary

       judgment is proper if a plaintiff fails to present evidence sufficient for a “rational finder of fact”

       to find such “clear and convincing” evidence. Id. See also Compuware Corp. v. Moody’s

       Investors Servs., Inc., 499 F.3d 520, 525 (6th Cir. 2007).

III.          Factual Background

              The basic outline of the case is undisputed. On May 10, 2017, at approximately 10:19

       AM, Warsame was driving a tractor trailer northbound off of Interstate 264 and onto 32nd Street

       in Louisville, Kentucky. DN 1-1 at 2; DN 14-2 at 1. In doing so, he was acting as an employee of

       Shiidaad Trucking. DN 1-1 at 2; DN 14-2 at 2. As he reached the intersection with River Park

       Drive, Warsame drove through the intersection, ignoring a clearly posted stop sign. DN 1-1 at 2–

       3; DN 14-1 at 2. In doing so, Warsame did not yield the right-of-way to Faith, as required by

       law, and was negligent in doing so. DN 1-1 at 3; DN 14-1 at 2. See KY. REV. STAT. § 189.330(4);



                                                          2
      KY. REV. STAT. § 189.290. According to Faith’s tendered expert, Warsame was traveling

      between 25.6 and 27 miles per hour. DN 11-1 at 47. After impact, he pushed Faith’s vehicle

      approximately 70.43 feet northward, coming to rest on the shoulder or 32nd Street. Id. at 46.

IV.           Discussion

              Defendants seek summary judgment on only Faith’s punitive damages claim.2 In

      Kentucky, punitive damages are available where a plaintiff proves, by “clear and convincing

      evidence,” that the defendant acted with gross negligence, i.e., “negligence [which] was

      accompanied by wanton or reckless disregard for the lives, safety, or property of others.” Gibson

      v. Fuel Transp., Inc., 410 S.W.3d 56, 59 (Ky. 2013). See also KY. REV. STAT. § 411.184. The

      Supreme Court of Kentucky has had the opportunity to opine on the importance of limiting the

      availability of punitive damages in automobile accident cases:

              Nearly all auto accidents are the result of negligent conduct, though few are
              sufficiently reckless as to amount to gross negligence, authorizing punitive
              damages. We are of the opinion that punitive damages should be reserved for truly
              gross negligence as seen in cases such as Shortridge v. Rice, 929 S.W.2d 194 (Ky.
              Ct. App. 1996), Stewart v. Estate of Cooper, 102 S.W.3d 913 (Ky. 2003), and
              Phelps v. Louisville Water Company, 103 S.W.3d 46 (Ky. 2003). In Shortridge and
              Stewart, the defendant tortfeasors were driving while intoxicated; and, in Phelps,
              the jury was presented with eighteen instances where Louisville Water Co.
              misrepresented the dangerous nature of a highway condition, violated its own safety
              policies, and disregarded the Manual on Uniform Traffic Control Devices, all of
              which evidenced a conscious disregard for public safety.

      Kinney v. Butcher, 131 S.W.3d 357, 359 (Ky. Ct. App. 2004). Outside of Shortridge, Stewart,

      and Phelps, Kentucky has been reticent to go further in expanding the availability of punitive

      damages related to automobile accidents. See Gersh v. Bowman, 239 S.W.3d 567, 572 (Ky. Ct.

      App. 2007) (a jury could find gross negligence when the driver was traveling at least thirty-four



      2
        They also argue that the portion of the complaint seeking punitive damages fails to state a claim under Federal
      Rule of Civil Procedure 12(b)(6). Since the motion was primarily pled as a summary judgment motion and the Court
      resolves it on that ground, the Court does not address that argument.

                                                             3
miles per hour over the speed limit going into a curve, with two passengers in the vehicle, when

it was dark outside, and when a passenger warned the driver of the upcoming curve in the road

and the driver said “yeah, I got it”).

        In opposing the motion for summary judgment, Faith argues that punitive damages are

available because Warsame admitted he was reckless, Shiidaad intentionally lost or sold the

tractor trailer involved in the collision, and Warsame willfully disregarded laws, regulations, and

directives designed for public safety. The Court addresses each in turn.

        A.      Admissions of Recklessness

        While Warsame was being deposed, the following exchange took place:

        Q: And if the intersection you’re approaching has a stop sign, you must stop?
        A: Yes, sir.
        Q: It’s important to stop at a stop sign, right?
        A: Very important.
        Q: Why is it important?
        A: It’s important because you can kill someone, and you can be hurt—I mean,
        damage with other vehicle on your body while you’re driving. If the driver drives
        safety, it would be important.
        Q: Yeah. And do you rely on other truck drivers and other people to follow the
        same rules?
        A: Same rules?
        Q: To stop at a stop sign?
        A: Yes.
        Q: Pretty common sense stuff, right?
        A: Yes.
        Q: And if they don’t, is that unsafe?
        A: If they don’t, it is unsafe.
        Q: Is it dangerous?
        A: Very dangerous.
        Q: Is it reckless?
        A: Reck—yes, sir.

DN 16 at 3 (reproducing deposition transcript). The Court finds multiple issues in relying on

such information in finding clear and convincing evidence of gross negligence.

        Most importantly, the use of a legal term which is also used in a statute does not amount

to definitive proof that a required element is met. That is the reasoning underlying the Federal
                                                 4
Rules of Evidence’s exclusion of opinion testimony stating a legal opinion. See Torres v. County

of Oakland, 758 F.2d 147, 151 (6th Cir. 1985) (exclusion proper when opinion “tracks almost

verbatim the language of the applicable statute” or utilizes a term that “has a specialized meaning

in the law and in lay use the term has a distinctly less precise meaning”) (citations omitted).

Simply having Warsame state that his conduct was “reckless” does not equate to a demonstration

that he was negligent and that such negligence “was accompanied by wanton or reckless

disregard for the lives, safety, or property of others.” As a result, this ground does not

demonstrate the existence of a genuine issue of material fact which would preclude the grant of

summary judgment.

       B.      Shiidaad’s Alleged Spoliation

       Faith alleges that Shiidaad intentionally lost or sold the tractor trailer involved in the

collision to hide or conceal evidence contained in the truck. Such actions, she contends, are

sufficient to permit punitive damages. This argument fails for two reasons. First, there must be a

link or relationship between the grossly negligent or intentional conduct and the injury. In this

case, that means the culpability must connect with the automobile accident, rather than the

handling of evidence afterward. Second, issues of alleged spoliation are dealt with through

evidentiary rulings and sanctions, rather than punitive damages. See FED. R. CIV. P. 37(c)

(sanctions for failure to disclose include reasonable expenses but not punitive damages);

Monsanto Co. v. Reed, 950 S.W.2d 811, 815 (Ky. 1997) (Kentucky does not recognize an

independent tort based on spoliation of evidence, instead choosing “to remedy the matter through

evidentiary rules and ‘missing evidence’ instructions”).




                                                  5
       C.      Warsame’s Disregard of Public Safety Directives

       While driving an automobile, merely violating the law is insufficient to demonstrate

gross negligence. A rule otherwise “would effectively eliminate the distinction between ordinary

and gross negligence in the context of automobile accidents.” Kinney, 131 S.W.3d at 359.

Kentucky courts have repeatedly reaffirmed that rule in various factual scenarios. See Id.

(“traveling at a possible speed of ten miles per hour in excess of the posted speed limit and

failing to complete a pass before entering a no-passing zone constitute nothing more than

ordinary negligence”); Horn v. Hancock, 700 S.W.2d 419, 421 (Ky. Ct. App. 1985) (punitive

damages not available for failure to comply with the statutory requirement of having a lead

vehicle for a truck carrying an oversized load); Keller v. Morehead, Ky., 247 S.W.2d 218, 220

(Ky. Ct. App. 1952) (punitive damages not available for failure to follow statute regarding trailer

width); Shields v. Goins, 426 S.W.2d 139, 140 (Ky. Ct. App. 1967) (no “wanton negligence”

when speeding car failed to yield right-of-way).

       Federal courts sitting in diversity agree. See M.T. v. Saum, 3 F. Supp. 3d 617, 624 (W.D.

Ky. 2014) (no gross negligence where driver failed to heed passengers’ advice to take a less

narrow and curvy road and to keep an eye out for Amish buggies while driving with only his

right hand, braking too late, and braking in the curve); Southard v. Belanger, 966 F. Supp. 2d

727, 740 (W.D. Ky. 2013) (“Belanger’s alleged misconduct of driving while using a hands-free

cell phone in violation of company policy, but within the speed limit, apparently in the proper

lane, without any suggestion of intoxication, and without a prior history of automobile accidents,

does not match the level of culpability in the cases where punitive damages were available”);

Zachery v. Shaw, No. 3:12-CV-606-S, 2013 WL 1636385, at *3 (W.D. Ky. April 16, 2013)

(allegations that defendant crossed into the other lane, impacted the plaintiff, and pushed the car



                                                   6
     100 feet before stopping insufficient to state a claim for punitive damages); Embry v. GEO

     Transp. of Ind., Inc., 478 F. Supp. 2d 914, 922–23 (E.D. Ky. 2007) (no punitive damages based

     on “incapacitation caused by his choking on coffee”); Turner v. Werner Enters., Inc., 442 F.

     Supp. 2d 384, 386 (E.D. Ky. 2006) (no punitive damages where driver fell asleep while diving a

     tractor trailer).

             In this case, at worst, Warsame violated Kentucky laws by failing to stop at a stop sign

     and ensure that no oncoming traffic was approaching him before proceeding. See KY. REV. STAT.

     § 189.330(4); KY. REV. STAT. § 189.290. Such conduct simply does not rise to the standard of

     gross negligence.

V.           Conclusion

             The availability of punitive damages in the context of automobile accidents is extremely

     limited. The mere violation of some traffic law alone is insufficient to demonstrate gross

     negligence sufficient to support an award of punitive damages. Faith has produced nothing other

     evidence to support an award of punitive damages. As a result, the Court will grant the

     Defendants’ motion for partial summary judgment.

             A separate order will be entered in accordance with this opinion.


                               March 25, 2019




                                                          Char
                                                             lesR.Si
                                                                   mpsonI
                                                                        II,Seni
                                                                              orJudge
                                                             Unit
                                                                edStat
                                                                     esDi
                                                                        str
                                                                          ictCour
                                                                                t




                                                      7
